ACCEPTED
                                                                                                03-14-00637-CR
                                                                                                        6215773
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                           7/24/2015 2:08:16 PM
                                                                                              JEFFREY D. KYLE
                                  No. 03-14-00637-CR                                                     CLERK


                                          IN THE
                                                                             FILED IN
                                                                      3rd COURT OF APPEALS
                                 COURT OF APPEALS                         AUSTIN, TEXAS
                                                                      7/24/2015 2:08:16 PM
                             THIRD DISTRICT OF TEXAS                    JEFFREY D. KYLE
                                                                              Clerk

                                    AUSTIN, TEXAS

CHRISTOPHER ROBERTS                          §                              APPELLANT

VS.                                          §

THE STATE OF TEXAS                           §                                APPELLEE

             APPEAL FROM THE 403RD JUDICIAL DISTRICT COURT

                              TRAVIS COUNTY, TEXAS

                             CAUSE NO. D1-DC-12-302227

             STATE'S THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

        The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

        (a) Following his conviction for Murder, the appellant filed his notice of appeal in

the above cause on September 29, 2014. Appellant’s counsel filed a brief on April 23,

2015.


                                             1
      (b)      The State’s brief is currently due on July 27, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

30 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: two.

      (e)      The State relies upon the following facts to reasonably explain the need for

an extension of the deadline:

      1. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in three other pending

            appellate cases, (i.e. Antonio Perez Lopez v. State of Texas, No. 03-14-00452-

            CR; Charles Anthony Malouff, Jr. v. State of Texas, No. 03-13-00723-CR;

            and Eric Robertson v. State of Texas, No. 07-15-00030-CR). The undersigned

            attorney has also completed and filed a motion for rehearing in another pending

            appellate case, (i.e. Gerald Christopher Zuliani v. State of Texas, No. 03-13-

            00490-CR to 03-13-00493-CR and 03-13-00495-CR). The undersigned

            attorney is also responsible for preparing the State’s brief in four other pending

            appellate cases (i.e. Terrell Maxwell v. State of Texas, No. 03-14-00586-CR;

            Graham Jay Sonnenberg v. State of Texas, No. 03-14-00530-CR; Miguel




                                              2
         Macias v. State of Texas, No. 14-15-00030-CR; and Miguel Radilla Esquivel

         v. State of Texas, No. 03-14-00544-CR).

      2. In addition, the undersigned attorney, as the director of the Appellate Division

         of the Travis County District Attorney’s Office, has been required, during the

         pendency of the instant appeal, to spend a considerable amount of time working

         on a variety of other legal matters and administrative issues.

      3. This request is not made for the purpose of delay, but to ensure that the Court

         has a proper State’s brief to aid in the just disposition of the above cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for filing

the State’s brief be extended to August 26, 2015.

                                               Respectfully submitted,

                                               ROSEMARY LEHMBERG
                                               District Attorney
                                               Travis County, Texas

                                               /s/ M. Scott Taliaferro
                                               M. Scott Taliaferro
                                               Assistant District Attorney
                                               State Bar No. 00785584
                                               P.O. Box 1748
                                               Austin, Texas 78767
                                               (512) 854-9400
                                               Fax No. (512) 854-4810
                                               Scott.Taliaferro@traviscountytx.gov
                                               AppellateTCDA@traviscountytx.gov




                                           3
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

376 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is printed

in a conventional, 14-point typeface.


                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                           CERTIFICATE OF SERVICE


      I hereby certify that, on the 24th day of July, 2015, a true and correct copy of this

motion was served, by U.S. mail, electronic mail, facsimile, or electronically through

the electronic filing manager, to the Appellant’s attorney, Kristen Jernigan, Attorney at

Law, 207 S. Austin Avenue, Georgetown, Texas 78626, [Kristen@txcrimapp.com].

                                                /s/ M. Scott Taliaferro
                                                M. Scott Taliaferro
                                                Assistant District Attorney




                                            4